Citation Nr: 1237088	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  02-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for severe degenerative joint disease (DJD) with foraminal stenosis, lumbar myositis, strain, and bilateral S1 radiculopathy, secondary to foraminal stenosis L5-S1, prior to November 12, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953 and from January 1954 to February 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2002 rating decision in which the RO continued a 20 percent rating for the Veteran's low back disability.  In June 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 2002. 

In June 2003, the Veteran and his wife testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  During the hearing, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In December 2003, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim for a rating in excess of 20 percent for the Veteran's low back disability, following a de novo review of the entire evidence of record. 

By a February 2004 rating decision, the RO denied, inter alia, a claim for a TDIU. The Veteran perfected an appeal as to the RO's denial of a TDIU. 

In April 2005, the Board remanded the matter of an increased rating for the Veteran's low back disability to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional due process and evidentiary development.  After completing the Board's requested actions, the AMC continued to deny the Veteran's claim for a rating in excess of 20 percent for his low back disability (as reflected in June 2005 and October 2006 SSOCs), and returned the matter to the Board for further appellate consideration. 

The Board notes that, in an August 2005 rating decision, the RO granted service connection for diabetes mellitus, type II, associated with herbicide exposure, as well as for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to service-connected diabetes mellitus, each effective April 8, 2005. 

In April 2007 rating decision, the RO awarded the Veteran a TDIU, effective January 26, 2007.  This was considered a full grant of the benefit sought with regard to this issue (and was thus deemed no longer before the Board). 

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In January 2008, the Board, again, remanded the matter then on appeal to the RO, via the AMC, for additional development.  After accomplishing the requested action, in an October 2008 rating decision, the AMC increased the rating for the Veteran's service-connected low back disability from 20 to 40 percent, effective August 16, 2008.  

In June 2009, the undersigned Veteran's Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)  (West 2002) and 38 C.F.R. § 20.900(c) (2008). 

In July 2009, the Board awarded a 40 percent rating for the Veteran's low back disability, from November 12, 2003, but denied a rating in excess of 20 percent for that disability prior to that date.  The Veteran appealed that portion of the Board's decision denying a rating in excess of 20 percent to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In May 2011, the Board remanded the claim remaining on appeal to the RO, via the AMC, for further action consistent with the parties' joint motion, to include additional development of the evidence.  After undertaking efforts to complete the requested development, the AMC continued to deny the claim (as reflected in a July 2012 SSOC) and returned the matter on appeal to the Board for further consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board points out that, in the joint motion, the parties noted that, as the instant matter involves the assignment of an appropriate rating for the Veteran's low back disability, the matter of the effective date of the Veteran's TDIU should be readdressed.  The Board again notes, however, that in a March 2007 rating decision, the RO granted a TDIU, effective January 26, 2007, and the Veteran did not appeal the assigned effective date.  As the RO has not adjudicated the matter of an earlier effective date for award of a TDIU, that matter is not properly before the Board.  Nonetheless, in light of the above-noted comment, the matter of an earlier effective date for the award of a TDIU is referred to the RO for whatever action is deemed appropriate.


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter..

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the prior May 2011 remand, the Board ordered that the claims file be provided to the individual who examined the Veteran in August 2008.  For the period prior to November 12, 2003, the examiner was asked to: (a) identify the existence, and frequency or extent, of all neurological symptoms specifically associated with the Veteran's low back disability; (b) offer an opinion as to whether, during this time frame, the Veteran had any separately ratable neurological manifestation(s) of service-connected low back disability; and, if so (c) opine as to whether it is possible, for the period in question, to separate symptoms of the Veteran's peripheral neuropathy of the bilateral lower extremities from any neurological manifestation(s) of service-connected low back disability during that time period.  The examiner was also asked to characterize any separately ratable neurological manifestation(s) of the service-connected low back disability as mild, moderate, or severe.

Consistent with the above, the August 2008 VA examiner provided an August 2011 addendum.  In the addendum, the examiner appears to suggest that it is as likely as not that neurological manifestations demonstrated by the Veteran prior to November 2003 were attributable to a diabetic peripheral neuropathy co-existing with a bilateral S1 radiculopathy that had been persistent since approximately 1980 or 1981.  The examiner noted that the majority of the Veteran's "actual symptoms" were attributable to the Veteran's peripheral neuropathy.  Nonetheless, to the extent that any of the Veteran's neurological manifestations prior to November 2003 were attributable to the S1 radiculopathy, the examiner did not comment as to whether the neurological manifestations attributable to S1 radiculopathy could be separately ratable from those attributable to the Veteran's diabetic peripheral neuropathy, and, if so, which neurological manifestations were attributable to the S1 radiculopathy.  The examiner also provided no assessment of the severity of the neurological manifestations.

Under these circumstances, the Board finds that the VA examiner's August 2011 addendum does not fully comply with the Board's prior remand instructions, and is incomplete.  For those reasons, this matter must be returned to August 2008 examiner for preparation of another addendum addressing the matters noted above..

If the prior VA examiner is unavailable, or, further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo a new VA examination.

If a new VA examination is scheduled, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of his claim for increase.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in this matter, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim for higher rating should include consideration of whether, for the period in question, "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate..

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the entire claims file, to include a complete copy of this REMAND, to the August 2008 VA examiner and author of the August 2011 addendum for another addendum opinion.

In particular, the examiner should  address whether, prior to November 12, 2003: (a) the Veteran had any separately ratable neurological manifestation(s) of his S1 radiculopathy; and, if so, (b) whether it is possible, for the period in question, to distinguish symptoms of the Veteran's peripheral neuropathy of the bilateral lower extremities from any neurological manifestation(s) of his S1 radiculopathy.  

If the examiner finds that the Veteran had separately ratable neurological manifestation(s) of service-connected low back disability during the period in question, the physician should assess the severity of any such manifestation as mild, moderate, or severe.

If the examiner August 2008 VA examiner and author of the August 2011 addendum opinion is not available, or, further examination of the Veteran is deemed warranted the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion responsive to the question and comments noted above.

The entire claims file, to include a copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any) along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. 268.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining  on appeal in light of all pertinent evidence (to include all that added to record since the RO's last adjudication of the claim) and legal authority (to include consideration of whether, for the period in question, staged rating, pursuant to Hart (cited above), is warranted).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

